Metaullics Systems Company L.P. ("Metaullics") appeals a jury verdict in favor of Molten Metal Equipment Innovations, Inc. ("MMEI") and Paul Cooper, and denial by the trial court of injunctive relief and assignment of a patent.
Cooper worked for Metaullics until he left the company on June 1, 1990 and later formed MMEI.
Metaullics sued Cooper and MMEI, alleging Cooper had taken trade secrets concerning gas injection pumps used to mix and circulate molten metal and transfer pumps used to move metal, and also breached his employment contract with Metaullics.
In conformity with this position, Metaullics tried an equitable action to the court, seeking an injunction, simultaneously with a legal action tried to a jury, seeking monetary damages for Cooper's theft of trade secrets and breach of contract. *Page 369 
The evidence at trial revealed that Cooper had signed two employment agreements with Metaullics: one on November 23, 1982, as a part-time employee while still an engineering student, agreeing to disclose all ideas and inventions concerning Metaullics during his term of employment and the other, on January 23, 1984, when he became a full-time employee, agreeing not to take steps to set up a competing business prior to leaving Metaullics and agreeing not to take trade secrets if he should leave.
Cooper urged that when he left Metaullics the pump improvements were not developed to the point where they would constitute trade secrets and, three years later, he developed them and received a patent (U.S. Patent No. 5,203,681) on April 20, 1993, based upon his subsequent research and testing on these pumps.
At trial, the jury reached a verdict in favor of MMEI and Cooper, and the court denied the request for injunction and assignment of patent to Metaullics.
Metaullics now appeals and raises two assignments of error for our review.
                                    I
"The trial court erred in summarizing and commenting upon the testimony of plaintiff's witnesses and cross-examining plaintiff's witnesses in a manner which clearly conveyed to the jury the court's inaccurate and prejudiced view of that testimony, to plaintiff's detriment."
Appellant believes that the trial court erred in the manner in which it questioned its witnesses during trial thereby creating an impression which influenced the jury verdict.
Appellees contend that the court may, in its discretion, question witnesses to develop the truth, and believe that because appellant failed to properly preserve objection, any claimed error in this regard is waived.
We, then, are asked to consider whether the court's questioning of the witnesses in this trial is reversible error.
At the outset, we note that the trial judge posed questions to Cooper; Dr. Lewis Koppel, Metaullics' expert witness; Mr. Mordue, one of Metaullics' engineers; and Mr. Martin, Cooper's former supervisor at Metaullics. This procedure is authorized by Evid.R. 614(B), which provides:
"The court may interrogate witnesses, in an impartial manner, whether called by itself or a party."
However, the rule also states in subsection (C):
"Objection * * * to interrogation by [the court] may be made at the time or at the next available opportunity when the juryis not present." (Emphasis added.) *Page 370 
The only preservation of objection to the court's actions of any type came at one jury recess when counsel for Metaullics objected to the factual characterizations of the court in questioning Dr. Koppel and moved for new trial and mistrial, which the court denied. The failure to object to the other witnesses constitutes a waiver of any claimed error as to them, but the timely objection as to Dr. Koppel properly preserved this issue for our review as to him. The record does not demonstrate that the court acted improperly in questioning this witness. The appropriate standard of review is whether the trial court abused its discretion in eliciting responses from the witness. An abuse of discretion involves an attitude on the part of the court which is unreasonable, arbitrary or unconscionable. See State v. Adams (1980), 62 Ohio St.2d 151, 16 O.O.3d 169,404 N.E.2d 144. Here, we must be cognizant that the issues presented for trial had been bifurcated and the court had every right to determine for itself and to confirm by witness testimony answers to its questions relating to the requested injunctive relief.
Further, the court included the following language in its charge to the jury.
"Also, do not be influenced by anything the Court may have said or done. Do not try to determine whether or not the Court has an opinion on the facts that you will have to decide. The Court has none. And you alone must decide the disputed facts in this case."
The law is that a jury is presumed to have followed instructions given to it by the trial judge. See State v. Fox
(1938), 133 Ohio St. 154, 10 O.O. 218, 12 N.E.2d 413; State v.Henderson (1988), 39 Ohio St.3d 24, 528 N.E.2d 1237; Pang v.Minch (1990), 53 Ohio St.3d 186, 559 N.E.2d 1313, paragraph four of the syllabus; Berlinger v. Mt. Sinai Med. Ctr. (1990),68 Ohio App.3d 830, 589 N.E.2d 1378.
Based upon the foregoing, we conclude that Metaullics preserved only the court's questioning of Dr. Koppel for our review. Upon examination of that colloquy, we do not find the trial court abused its discretion in questioning this witness, because the court's questioning was clearly relevant to the independent determinations which the court was called upon to make concerning the injunctive relief requested. Lastly, the court gave a proper curative instruction to clarify the jury's role as factfinder independent of court influence on the separate issue of monetary damages.
Accordingly, we find no merit to the first assignment of error.
                                   II
"The trial court erred in refusing to admit the expert opinion testimony of plaintiff's only scientific expert, Dr. Richard S. Henderson, on the ground that *Page 371 
Dr. Henderson had no personal knowledge of the facts to which he was going to testify. This ruling was in error because first, Dr. Henderson did have personal knowledge of the facts about which he was to testify and second, because personal knowledge is not a prerequisite to an expert's testimony."
Metaullics argues that the trial court erred by precluding its expert from offering testimony on trade secrets.
Appellees urge that the court ruled correctly because the witness admitted he was not involved in the design of molten metal pumps between 1988 and 1990 and, therefore, had no firsthand knowledge of that subject matter, and could not therefore testify as a fact witness on the extent of pump development or as to what had become a trade secret because he didn't know. Appellees also contend no factual basis exists upon which the witness could have formulated an opinion and, also argue because no proffer exists, the matter cannot be properly reviewed on appeal.
The issue for our consideration, then, is whether the trial court properly excluded testimony of Dr. Richard Henderson, the appellant's witness in this instance.
At the outset, we should note that Dr. Henderson, a part owner of Metaullics, began to testify when the defense counsel challenged whether an adequate foundation for his opinions had been presented and, in response, the trial court permitted defense counsel to conduct a voir dire on the issue out of the presence of the jury. Henderson admitted he was not an employee of Metaullics at the time Cooper worked there, that he never supervised Cooper in any way, and had no firsthand knowledge of what Cooper did on a day-to-day basis. Despite this lack of knowledge, Henderson intended to testify, ostensibly as an expert, about a statement of three trade secrets, that the company believed relevant to the case on trial, which admittedly Henderson and Metaullics developed at the request of trial counsel. The objection at trial to his testimony was, therefore, that Henderson could not testify to the existence of trade secrets if he didn't work for the company at the time they were developed. He simply didn't have any firsthand knowledge about the existence of these trade secrets at that time, and admitted that he never broke down Cooper's pump and thereby never actually saw these trade secrets. The trial judge accordingly ruled that he could not testify as to the trade secrets.
Two rules of evidence are instructive.
Evid.R. 602 states:
"A witness may not testify to a matter unless evidence is introduced sufficient to support a finding that he has personal knowledge of the matter. * * * This *Page 372 
rule is subject to the provisions of Rule 703, relating to opinion testimony by expert witnesses."
Evid.R. 703 states:
"The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by him or admitted in evidence at the hearing."
Further, we are persuaded that a court has broad discretion in the admission of evidence, and the appropriate standard of review is whether the trial court has abused its discretion in its ruling. See Berry v. Motorists Mut. Ins. Co. (1983), 13 Ohio App.3d 228, 13 OBR 280, 468 N.E.2d 922.
Accordingly, we conclude that the court did not abuse its discretion in excluding this testimony based upon the witness's lack of perception and the status of the evidence at that point in the trial. This assignment of error is overruled.
Accordingly, the judgment of the trial court is affirmed.
Judgment affirmed.
KARPINSKI, J., concurs separately.
PORTER, P.J., dissents.